Citation Nr: 1215575	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected left shoulder laxity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The issue of entitlement to special monthly compensation (SMC) based on the need for aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statement of the Veteran dated in December 2011.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from October 1972 to September 1978.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted service connection for left shoulder laxity and evaluated the disability as 20 percent disabling.  The Veteran disagreed with the evaluation and perfected an appeal.  In August 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND
Reasons for remand

The Veteran contends that his left shoulder disability has worsened since the last VA medical examination in October 2008.  Specifically, the Veteran testified that he had reinjured his shoulder while working since the October 2008 examination.  See hearing transcript at page 6.  He has contended that the October 2008 examination does not accurately portray his disability picture.  See hearing transcript at page 7.  In addition, the Veteran has submitted requests for medical records from private treatment providers.  Those records have not been obtained.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  

Moreover, an orthopedic consultation conducted in service contemporaneous to the time of his discharge indicated that the Veteran was to seek treatment at a VA hospital after discharge.  The Veteran should be asked to identify any VA facilities where he received treatment.  It is noted that the VA examiner indicated in an addendum that the Veteran sought treatment for an unrelated condition apparently at a VA Brooklyn facility in July 2007.  As the Veteran has received treatment from VA, the RO should obtain VA records on remand.  

In addition, at the hearing, the Veteran reported that he was seeking care from Drs. Abrams and Piazza.  He has also provided statements from P. Jerabek but the underlying medical records have not been obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he either provide any additional relevant medical records or sufficiently identify the sources of treatment so VA can attempt to obtain the records, including the records of P. Jerabeck, as well as Drs. Abrams and Piazza.  The Veteran should also be asked to identify the VA facilities where he has received treatment since his discharge from service.

Take all reasonable steps to obtain records identified by the Veteran for Drs. Chapman, Gordon and Nangia in the recently submitted VA Forms 21-4142.  In addition, attempt to obtain the records of any additional clinicians, provided that the Veteran submits completed authorization forms allowing VA to obtain their records.  Include any records obtained in the Veteran's VA claims folder.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Attempt to obtain VA records identified by the Veteran and those dating from July 2007 at a Brooklyn facility.  Ensure any documents obtained are associated with the record.

3.  After completing the steps above, schedule the Veteran with a VA medical examination.  The examiner should review the Veteran's VA claims folder and indicate such was accomplished in the examination report.  The examiner should provide a detailed description of the current nature and extent of the Veteran's service-connected left shoulder laxity disability.  

The examiner should provide a description of whether and to what degree the Veteran's left shoulder disability function is impacted by pain, weakness, fatigability, lack of endurance or incoordination.  To the extent possible, identify any additional range of motion lost on use or during flare-ups.

The examiner should also address whether the Veteran experiences dislocation of the scapulohumeral joint and, if so, whether he experiences infrequent episodes with guarding of movement only at the shoulder level or whether he experiences frequent episodes and guarding of all arm movements.  Provide a complete explanation as to whether or not the Veteran experiences dislocation.  In this regard, the Veteran testified that his shoulder moves out of the socket so that it has to wiggled back into place and he was concerned there was dislocation.  See hearing transcript at p. 8.

The examiner should also provide an opinion of the effect of the disability on the Veteran's ability to perform tasks of everyday living and upon his current employment.

4.  Ensure the above development has been properly completed and that the examination report is complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



